Exhibit 10.3

 

SECOND AMENDMENT TO

COMMERCIAL LEASE (AMPHITHEATRE)

 

THIS SECOND AMENDMENT TO COMMERCIAL LEASE (AMPHITHEATRE) (this “Amendment”) is
made as of the 9th day of July, 2003, by WXIII/AMPHITHEATRE REALTY, L.L.C., a
Delaware limited liability company (“Landlord”), GOOGLE TECHNOLOGY INC., a
California corporation (“Subtenant”) and SILICON GRAPHICS, INC., a Delaware
corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, The Goldman Sachs Group, Inc., a Delaware corporation (“GS”), and
Tenant, entered into that certain Commercial Lease, dated December 29, 2000, as
amended as of April 18, 2001 (as so amended, the “Lease”), which was assigned by
GS to Landlord by an Assignment and Assumption, dated as of May 22, 2001, for
certain premises located at 1600 Amphitheatre Parkway, Mountain View, California
(the “Premises”), said property being more particularly described in the Lease. 
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings assigned to them in the Lease;

 

WHEREAS, concurrently herewith, Tenant and Subtenant are entering into that
certain Sublease Agreement, dated as of the date hereof (the “Google Sublease”),
whereby Tenant will sublease to Subtenant, and Subtenant will sublease from
Tenant, the Premises;

 

WHEREAS, concurrently herewith, Landlord, Tenant and Subtenant are entering into
that certain Landlord-Subtenant Agreement (Amphitheatre), dated as of the date
hereof (the “Landlord-Subtenant Agreement”), and Landlord and Subtenant are
entering into that certain Nondisturbance and Attornment Agreement, dated as of
the date hereof (the “Nondisturbance Agreement”);

 

WHEREAS, in connection with the execution of the Google Sublease, Landlord is
willing to modify certain terms of the Lease as the same would apply to
Subtenant, and, in certain respects, to amend the Lease, in each case all as
more particularly set forth herein;

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I.


 


AMPHITHEATRE LEASE AMENDMENTS


 

Subject to Article II hereof:

 


1.1.          PARKING.  WITH RESPECT TO THE SEVENTH (7TH) SENTENCE OF
SECTION 2.3 OF THE LEASE, THE FOLLOWING SHALL BE ADDED AFTER THE INITIAL
OCCURRENCE OF THE WORD “TENANT” THEREIN: “OR SUBTENANT, OR SUBTENANT’S
SUBTENANTS OR ASSIGNEES.”


 


1.2.          TENANT’S RELINQUISHMENT OF ITS RENEWAL RIGHTS.  TENANT HEREBY
RELINQUISHES THE RENEWAL OPTIONS SET FORTH IN SECTION 3.2 OF THE LEASE, SUCH
THAT SAID SECTION 3.2 IS DEEMED DELETED FROM THE LEASE FROM AND AFTER THE DATE
HEREOF AS IF IT WERE NEVER INCLUDED IN THE LEASE.  AT LANDLORD’S REQUEST, TENANT
WILL PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER TO LANDLORD AN INSTRUMENT IN
RECORDABLE FORM CONFIRMING SUCH TERMINATION OF TENANT’S RENEWAL OPTIONS IN
SECTION 3.2 OF THE LEASE.


 


1.3.          OPERATING EXPENSES.


 


(A)  WITH RESPECT TO SECTION 5.2 OF THE LEASE,


 

(I)                                     LANDLORD WILL, CONCURRENTLY WITH ITS
DELIVERY TO TENANT OF ANY LANDLORD’S EXPENSE STATEMENT, DELIVER A DUPLICATE OF
LANDLORD’S EXPENSE STATEMENT TO SUBTENANT.

 

(II)                                  FOLLOWING THE SUBSTANTIAL OCCUPANCY DATE
(AS DEFINED IN THE GOOGLE SUBLEASE), SUBTENANT MAY PAY OPERATING EXPENSES
DIRECTLY TO PARTIES ENTITLED THERETO TO THE EXTENT THAT TENANT IS ENTITLED TO DO
SO UNDER THE LEASE.

 


(B)  WITH REGARD TO SECTION 5.1(B)(XI) OF THE LEASE, IT IS AGREED THAT (I) AS OF
THE DATE HEREOF, 1.00% PER ANNUM OF THE ANNUAL BASE RENT AND TENANT’S SHARE OF
OPERATING EXPENSES PAYABLE UNDER THE LEASE BY TENANT TO LANDLORD (AND EXPRESSLY
EXCLUDING THOSE OPERATING EXPENSES PAYABLE DIRECTLY BY TENANT TO THIRD PARTIES)
CONSTITUTES A “COMMERCIALLY REASONABLE RATE” AS CONTEMPLATED IN SAID
SECTION 5.1(B)(XI) AND (II) THE SAME SHALL NOT BE SUBJECT TO INCREASE OR
DECREASE TO REFLECT CHANGING MARKET CONDITIONS UNTIL AFTER THE FIRST ANNIVERSARY
OF THE DATE HEREOF.


 


1.4.          GROUND LEASE.  SECTION 6.2(A) OF THE LEASE IS HEREBY DELETED IN
ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(a)  Tenant, Subtenant and/or Subtenant’s subtenants or assignees shall, at
Tenant’s sole cost and expense, throughout the Term, comply with, satisfy and
cause the Premises to comply with and satisfy, each of the provisions of the
Ground Lease within the period of time and in the manner required by the

 

2

--------------------------------------------------------------------------------


 

Ground Lease, excluding, however the following provisions of the Ground Lease:
Article 1 (Definitions) (unless such definitions are used in the incorporated
sections), Article 2 (Demise, Term and Surrender), Article 3 (Rent), Sections
4.4, 4.5.1, 4.5.3, 4.5.9.1, 4.5.9.2, and 4.5.9.3 of Article 4 (Use),
Article 5 (Payment of Real Property Taxes and Facility Charges), Sections 6.1,
6.2, and 6.3 of Article 6 (Construction of Improvements and Mechanic’s Liens),
Sections 7.1.1, 7.4 and 7.5 of Article 7 (Insurance and Indemnity), Article 9
(Condemnation), Article 10 (Default and Remedies), Article 11 (Assignment and
Subletting), Article 12 (Transfer of Leased Premises by Landlord),
Article 13 (Tenant Mortgages) and Article 14 (General Provisions, except to the
extent relevant to the incorporated sections).  Tenant shall not do, permit,
suffer or refrain from doing anything which is Tenant’s obligation under this
Lease to do, as a result of which there could be a default under the Ground
Lease.  Notwithstanding anything to the contrary contained in this Lease, in the
event the time given to Landlord as tenant under the Ground Lease is shorter
than the time given to Tenant by this Lease to perform or do the same act or
thing, then Tenant shall perform or do said thing within the time specified in
the Ground Lease.”

 


1.5.          PROHIBITED USES.  WITH RESPECT TO THE LAST SENTENCE OF SECTION 7.2
OF THE LEASE (PROHIBITING FIREARMS ON THE PREMISES), NO EXPLOSIVES OR FIREARMS
SHALL BE BROUGHT INTO THE PREMISES, EXCEPT THAT FIREARMS MAY BE CARRIED BY
PERSONNEL OF SECURITY FIRMS RETAINED BY LANDLORD, TENANT OR SUBTENANT FOR THE
PROVISION OF SECURITY SERVICES TO THE PREMISES.  ANY SECURITY FIRM HIRED BY
TENANT WILL BE A TENANT AGENT AND ANY SECURITY FIRM HIRED BY SUBTENANT SHALL BE
A SUBTENANT REPRESENTATIVE (AS SUCH TERM IS DEFINED IN THE GOOGLE SUBLEASE) FOR
PURPOSES OF INDEMNIFICATION OBLIGATIONS OF TENANT AND SUBTENANT UNDER THE LEASE
AND THE GOOGLE SUBLEASE.


 


1.6.          ALTERATIONS.


 


(A)  WITH RESPECT TO ARTICLE 10 OF THE LEASE, LANDLORD AND TENANT AGREE THAT
SUBTENANT MAY MAKE REQUESTS FOR CONSENTS OR APPROVALS OR OTHER SUBMISSIONS IN
RESPECT OF PROPOSED ALTERATIONS DIRECTLY TO LANDLORD AND, IN SUCH CASE, WILL
CONCURRENTLY WITH ITS DELIVERY TO LANDLORD, DELIVER A DUPLICATE TO TENANT. 
LANDLORD SHALL RESPOND DIRECTLY TO SUBTENANT IN CONNECTION WITH SUCH REQUESTS OR
OTHER SUBMISSIONS AND, IN SUCH CASE, IF SUCH RESPONSE IS IN WRITING, WILL
CONCURRENTLY WITH THE DELIVERY OF SUCH RESPONSE TO SUBTENANT, DELIVER A
DUPLICATE TO TENANT.  ANY ALTERATION WITH RESPECT TO WHICH SUBTENANT HAS
PROCURED LANDLORD’S APPROVAL SHALL NOT REQUIRE THE APPROVAL OF TENANT.


 


(B)  IN REQUESTING LANDLORD’S APPROVAL FOR AN ALTERATION (OR AT ANY TIME
THEREAFTER), SUBTENANT SHALL SEPARATELY IDENTIFY WHICH ALTERATIONS IT WISHES
LANDLORD TO DESIGNATE AS NON-SEVERABLE MATERIAL ALTERATIONS FOR PURPOSES OF
INSURING THE SAME UNDER THE PROPERTY INSURANCE FOR THE BUILDING TO BE PROCURED
BY LANDLORD PURSUANT TO THE LEASE; WITHOUT AFFECTING LANDLORD’S APPROVAL RIGHT
PURSUANT TO SECTION 1.6(C)(II) HEREOF, LANDLORD SHALL HAVE NO RESPONSIBILITY TO

 

3

--------------------------------------------------------------------------------


 


REGARD ANY ALTERATION AS A NON-SEVERABLE MATERIAL ALTERATION OR TO SO INSURE THE
SAME UNLESS SO PROPOSED BY TENANT OR SUBTENANT (AS APPLICABLE).


 


(C)  WITH RESPECT TO SECTION 10.1 OF THE LEASE:


 

(I)                                     LANDLORD SHALL NOT UNREASONABLY WITHHOLD
ITS APPROVAL TO ANY ALTERATION PROPOSED TO BE MADE BY SUBTENANT (OR SUBTENANT’S
SUBTENANTS OR ASSIGNEES) (REGARDLESS WHETHER THE SAME IS A MATERIAL ALTERATION),
AND

 

(II)                                  IF TENANT OR SUBTENANT PROPOSES THAT
LANDLORD DESIGNATE A MATERIAL ALTERATION AS A NON-SEVERABLE MATERIAL ALTERATION
PURSUANT TO SECTION 1.6(B) ABOVE, LANDLORD, IN ITS REASONABLE DISCRETION, WILL
MAKE ITS DETERMINATION IN RESPECT OF SUCH PROPOSAL (AND DELIVER TO TENANT OR
SUBTENANT, AS APPLICABLE, NOTICE OF SUCH DETERMINATION) CONCURRENTLY WITH
LANDLORD’S APPROVAL OF THE MATERIAL ALTERATION IN QUESTION; IF LANDLORD FAILS TO
TIMELY MAKE SUCH DETERMINATION, THEN THE ALTERATIONS PROPOSED BY TENANT OR
SUBTENANT, AS APPLICABLE, SHALL BE DEEMED TO BE NON-SEVERABLE MATERIAL
ALTERATIONS; IF AN ALTERATION IS NOT DESIGNATED (AND NOT DEEMED TO BE
DESIGNATED) A NON-SEVERABLE MATERIAL ALTERATION, THEN LANDLORD SHALL
NEVERTHELESS HAVE THE RIGHT AT ANY TIME SUBSEQUENT TO SO DESIGNATE IT, PROVIDED
THAT, IF TENANT’S OR SUBTENANT’S PROPERTY INSURANCE POLICY IS THEN COVERING SUCH
NON-SEVERABLE MATERIAL ALTERATION, THEN UNTIL THE EXPIRATION OF SUCH POLICY,
OPERATING EXPENSES SHALL BE ADJUSTED SO AS TO EXCLUDE THEREFROM THE COST OF
INSURING SUCH NON-SEVERABLE MATERIAL ALTERATION UNDER LANDLORD’S PROPERTY
INSURANCE POLICY.

 


(D)  WITH RESPECT TO SECTION 10.2(A) OF THE LEASE, LANDLORD SHALL NOT
UNREASONABLY WITHHOLD ITS APPROVAL OF PLANS AND SPECIFICATIONS FOR ANY MATERIAL
ALTERATION, AND THE PROCEDURE SET FORTH IN SAID SECTION 10.2(A) FOR LANDLORD’S
REVIEW AND APPROVAL OR DEEMED APPROVAL OF ALTERATIONS SHALL APPLY TO MATERIAL
ALTERATIONS; PROVIDED THAT THE 10 BUSINESS DAY PERIODS AND 5 BUSINESS DAY
PERIODS REFERRED TO THEREIN SHALL IN EACH INSTANCE BE DEEMED TO BE,
RESPECTIVELY, 20 BUSINESS DAY PERIODS AND 10 BUSINESS DAY PERIODS IN RESPECT OF
MATERIAL ALTERATIONS.


 


(E)  WITH RESPECT TO SECTION 10.2(B) OF THE LEASE, ALTERATIONS BY TENANT OR
SUBTENANT SHALL NOT REQUIRE EITHER TENANT OR SUBTENANT TO PROVIDE LANDLORD WITH
THE LETTER OF CREDIT OR OTHER SECURITY PRESCRIBED IN SAID 10.2(B), PROVIDED,
UPON THE COMPLETION OF THE ALTERATIONS IN ACCORDANCE WITH ARTICLE 10 OF THE
LEASE, LANDLORD SHALL NEVERTHELESS BE ENTITLED TO THE ITEMS DESCRIBED IN CLAUSES
(B)(X), (Y) AND (Z) OF THE THIRD SENTENCE OF SAID SECTION 10.2(B).


 


(F)  WITH RESPECT TO SECTION 10.2(C) OF THE LEASE, TENANT’S OBLIGATION TO
PROCURE THE INSURANCE COVERAGE DESCRIBED THEREIN MAY BE SATISFIED, IN THE EVENT
OF ALTERATIONS TO BE CONSTRUCTED BY SUBTENANT, BY SUBTENANT’S PROCUREMENT OF
SUCH COVERAGE.

 

4

--------------------------------------------------------------------------------


 


(G)  WITH RESPECT TO SECTION 10.3 OF THE LEASE:


 

(I)                                     CLAUSE (II) OF SECTION 10.3(A) OF THE
LEASE IS HEREBY AMENDED AND RESTATED AS FOLLOWS: “(II) LANDLORD REASONABLY
DETERMINES THAT THE ALTERATION IN QUESTION IS NOT CONSISTENT WITH OR TYPICAL FOR
GENERAL MULTI-TENANTED OFFICE, TECHNOLOGY, RESEARCH AND DEVELOPMENT FACILITIES
IN THE VICINITY OF THE PREMISES (INCLUDING, WITHOUT LIMITATION, BY REASON OF
WHERE IN THE PREMISES THE ALTERATION IS TO BE LOCATED OR THE STYLE OR MATERIALS
IN WHICH THE ALTERATION IS TO BE EXECUTED) OR THAT THE ALTERATION IN QUESTION IS
UNIQUE TO THE OCCUPANT, SUCH AS SIGNAGE IDENTIFYING THE OCCUPANT.”  THE SENTENCE
IN THE LEASE FOLLOWING SAID CLAUSE (II) IS HEREBY DELETED.

 

(II)                                  THE FOLLOWING ARE EXAMPLES, BUT WITHOUT
LIMITATION, OF ALTERATIONS TO THE INTERIOR OF THE BUILDING THAT THE LANDLORD MAY
REQUIRE TENANT OR SUBTENANT TO RESTORE PURSUANT TO SECTION 10.3(A)(II) OF THE
LEASE, AS AMENDED BY SECTION 1.6(G)(I) ABOVE: (1) A THEATRE, (2) AN OVERSIZED
COMPUTER ROOM WITH RAISED FLOORING (E.G., AS OF THE DATE HEREOF, A COMPUTER ROOM
IN EXCESS OF 300 SQUARE FEET OF RENTABLE AREA), AND (3) A “CALL CENTER” WITH A
CAPACITY IN EXCESS OF WHAT IS CUSTOMARY FOR TYPICAL OFFICE USAGE. THE FOLLOWING
ARE EXAMPLES, BUT WITHOUT LIMITATION, OF ALTERATIONS TO THE INTERIOR OF THE
BUILDING THAT LANDLORD MAY NOT REQUIRE SUBTENANT TO RESTORE PURSUANT TO
SECTION 10.3(A)(II) OF THE LEASE, AS AMENDED BY SECTION 1.6(G)(I) ABOVE: (W) THE
UPGRADE OF EXISTING FACILITIES WITHIN THE BUILDING WHICH HAVE NOT PREVIOUSLY
BEEN DESIGNATED BY LANDLORD FOR RESTORATION IF SUCH UPGRADE DOES NOT MATERIALLY
CHANGE THE CHARACTER OF THE FACILITIES IN QUESTION, (X) THE CONSTRUCTION OF
INDIVIDUAL OFFICES THAT ARE OF A TYPE NOT MATERIALLY INCONSISTENT WITH THE TYPE
OF OFFICES TYPICALLY FOUND IN GENERAL MULTI-TENANTED OFFICE, TECHNOLOGY,
RESEARCH AND DEVELOPMENT FACILITIES IN THE VICINITY OF THE PREMISES, (Y) THE
INSTALLATION OF REASONABLY TYPICAL CUBICLES TO HOUSE SUBTENANT’S EMPLOYEES, AND
(Z) THE CONSTRUCTION OF A REASONABLE QUANTITY OF CONFERENCE OR MEETING ROOMS
THAT ARE OF A SIZE REASONABLY CONSISTENT WITH THE RANGE OF CONFERENCE ROOM SIZES
TYPICALLY FOUND IN GENERAL MULTI-TENANTED OFFICE, TECHNOLOGY, RESEARCH AND
DEVELOPMENT FACILITIES IN THE VICINITY OF THE PREMISES.  FURTHER, LANDLORD
AGREES THAT IT SHALL NOT REQUIRE SUBTENANT TO RESTORE PURSUANT TO
SECTION 10.3(A)(II) OF THE LEASE, AS AMENDED BY SECTION 1.6(G)(I) ABOVE,
ALTERATIONS TO THE EXTERIOR OF THE BUILDING IF THE SAME IS AN UPGRADE OR
IMPROVEMENT UPON EXISTING EXTERIOR IMPROVEMENTS CONSISTENT WITH THE DESIGN AND
USE OF SUCH EXISTING EXTERIOR IMPROVEMENT (FOR EXAMPLE, AN UPGRADE OF THE
VOLLEYBALL COURT) OR IS AN IMPROVEMENT THAT IS A TYPICAL AMENITY IN
MULTI-TENANTED GENERAL OFFICE, TECHNOLOGY, RESEARCH AND DEVELOPMENT FACILITIES
IN THE VICINITY OF THE PREMISES.

 

(III)                               THE DISPUTE RESOLUTION PROCEDURE DESCRIBED
IN SECTION 10.3(B) OF THE LEASE SHALL APPLY TO ALL ALTERATIONS (AS OPPOSED TO
ONLY PERMITTED ALTERATIONS).

 

5

--------------------------------------------------------------------------------


 

(IV)                              LANDLORD ACKNOWLEDGES THAT, AS OF THE DATE
HEREOF, EXCEPT AS SET FORTH IN EXHIBIT A ATTACHED HERETO, TENANT HAS NOT
PERFORMED ANY ALTERATIONS WHICH LANDLORD HAS, PURSUANT TO THE PROVISIONS OF
SECTION 10.3 OF THE LEASE, REQUIRED TO BE RESTORED AT THE EXPIRATION OR
TERMINATION OF THE LEASE.

 

(V)                                 LANDLORD AGREES THAT IF SUBTENANT RESTORES
THE EXISTING LABORATORY AND RESEARCH SPACE IDENTIFIED ON EXHIBIT A TO STANDARD
MULTI-TENANT OFFICE SPACE, AS DETERMINED IN LANDLORD’S REASONABLE DISCRETION,
LANDLORD WILL RETURN TO TENANT THE SECURITY DEPOSITED BY TENANT IN CONNECTION
WITH ITS CONSTRUCTION OF SUCH LABORATORY AND RESEARCH SPACE (EXCEPT TO THE
EXTENT THAT LANDLORD HAS THE RIGHT TO UTILIZE SUCH DEPOSIT IN CONNECTION WITH
OTHER OBLIGATIONS OWED TO LANDLORD BY TENANT).

 

(VI)                              REGARDLESS WHETHER LANDLORD SHALL REQUIRE
SUBTENANT UNDER SECTION 10.3(A) OF THE LEASE TO RESTORE AN ALTERATION MADE BY
SUBTENANT, LANDLORD AGREES THAT IT SHALL NOT REQUIRE TENANT TO EFFECT SUCH
RESTORATION OF AN ALTERATION APPROVED BY LANDLORD AND MADE BY SUBTENANT.

 


(H)  FURTHER, WITH RESPECT TO SECTION 10.3(C) OF THE LEASE:


 

(I)                                     REFERENCE IS HEREBY MADE TO THAT CERTAIN
LETTER AGREEMENT, DATED AS OF THE DATE HEREOF, BETWEEN LANDLORD AND SUBTENANT,
WHICH SETS FORTH CERTAIN FINANCIAL TESTS IN RESPECT OF SUBTENANT’S FINANCIAL
CONDITION (SUCH LETTER AGREEMENT, THE “FINANCIAL TESTS LETTER AGREEMENT”).

 

(II)                                  LANDLORD AGREES, FOR THE BENEFIT OF
SUBTENANT, THAT SO LONG AS, BUT ONLY FOR SO LONG AS, (X) SUBTENANT SATISFIES
EACH OF THE FINANCIAL TESTS SET FORTH IN THE FINANCIAL TESTS LETTER AGREEMENT,
AND (Y) SUBTENANT COMPLIES WITH ITS OBLIGATIONS UNDER SECTIONS 1.12(A) AND
1.12(B), LANDLORD WILL NOT REQUIRE THE DEPOSIT OF SECURITY PURSUANT TO
SECTION 10.3(C) OF THE LEASE TO SECURE THE OBLIGATION TO RESTORE ALTERATIONS
UNDERTAKEN BY SUBTENANT.

 

(III)                               WITHIN THIRTY (30) DAYS AFTER DELIVERY OF
ANY FINANCIAL STATEMENT OR CERTIFICATE TO BE DELIVERED UNDER SECTION 1.12(A) OR
1.12(B) THAT SHOWS THAT SUBTENANT IS NOT SATISFYING EACH OF THE FINANCIAL TESTS
SET FORTH IN THE FINANCIAL TESTS LETTER AGREEMENT, OR WITHIN FIFTEEN (15) DAYS
AFTER NOTICE FROM LANDLORD TO SUBTENANT OF SUBTENANT’S DEFAULT IN ITS OBLIGATION
UNDER SECTIONS 1.12(A) AND 1.12(B) AND SUBTENANT’S FAILURE TO CURE SUCH DEFAULT
WITHIN SUCH FIFTEEN (15) DAY PERIOD, SUBTENANT SHALL EITHER (X) DELIVER TO
LANDLORD A LETTER OF CREDIT AS REQUIRED UNDER SECTION 10.3(C)(I) OF THE LEASE OR
(Y) GRANT TO LANDLORD A PERFECTED, FIRST PRIORITY SECURITY INTEREST IN A BANKING
ACCOUNT THAT HOLDS CASH IN THE AMOUNT OF

 

6

--------------------------------------------------------------------------------


 

SECURITY REQUIRED UNDER SECTION 10.3(C), PURSUANT TO A SECURITY AGREEMENT IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD.

 


1.7.          INSURANCE.


 


(A)  WITH RESPECT TO THE INSURANCE COVERAGE REQUIRED TO BE MAINTAINED PURSUANT
TO SECTION 14.2(B) OF THE LEASE, SO LONG AS SUBTENANT (OR TENANT AND SUBTENANT
TOGETHER) PROCURES COVERAGE IN COMPLIANCE WITH THE REQUIREMENTS OF
SECTION 14.2(B) AND SECTION 14.3 OF THE LEASE, TENANT WILL NOT BE REQUIRED TO
MAINTAIN SUCH INSURANCE COVERAGE.


 


(B)  THE PROVISIONS OF SECTION 14.5 OF THE LEASE ARE DEEMED REVISED SO THAT
REFERENCES THEREIN TO “THE PARTIES” SHALL BE DEEMED TO REFER TO LANDLORD, TENANT
AND SUBTENANT, AND REFERENCES TO “LANDLORD AND TENANT” SHALL BE DEEMED TO REFER
TO “LANDLORD, TENANT AND SUBTENANT.”


 


1.8.          ASSIGNMENT AND SUBLETTING.


 


(A)  WITH RESPECT TO SECTION 15.1 OF THE LEASE:


 

(I)                                     SECTION 15.1 OF THE LEASE SHALL BE
APPLICABLE TO SUBTENANT, AND REFERENCES THEREIN TO TENANT SHALL ALSO MEAN
SUBTENANT, REFERENCES THEREIN TO LEASE SHALL ALSO MEAN THE GOOGLE SUBLEASE AND
REFERENCES THEREIN TO “SUBLEASE” SHALL ALSO MEAN A SUB-SUBLEASE BY GOOGLE.

 

(II)                                  THE PHRASE “WHICH LANDLORD MAY WITHHOLD IN
ITS SOLE AND ABSOLUTE DISCRETION” IN THE FINAL SENTENCE OF SECTION 15.1 OF THE
LEASE IS DELETED AND REPLACED WITH THE PHRASE “WHICH LANDLORD SHALL NOT
UNREASONABLY WITHHOLD.”

 

(III)                               LANDLORD AND TENANT AGREE THAT, WITHOUT THE
NECESSITY OF OBTAINING THE FURTHER CONSENT OF LANDLORD OR TENANT, SUBTENANT
SHALL BE PERMITTED FROM TIME TO TIME TO PERMIT ITS CLIENTS AND/OR VENTURE
PARTNERS (EACH, AN “APPROVED USER”) TO TEMPORARILY OCCUPY SPACE CONCURRENTLY
WITH SUBTENANT WITHIN THE PREMISES IN ORDER TO MAKE SUCH APPROVED USER MORE
ACCESSIBLE TO SUBTENANT, PROVIDED THAT THE APPROVED USERS SHALL NOT OCCUPY, IN
THE AGGREGATE, MORE THAN FIFTEEN PERCENT (15%) OF THE RENTABLE AREA OF THE
PREMISES.  SUBTENANT SHALL NOTIFY LANDLORD AND TENANT OF THE NAME OF EACH
APPROVED USER WITHIN 10 BUSINESS DAYS OF SUCH APPROVED USER’S INITIAL OCCUPANCY
OF SPACE WITHIN THE PREMISES, AS WELL AS THE APPROXIMATE SQUARE FOOTAGE OCCUPIED
BY SUCH APPROVED USER AND RENT TO BE PAID BY SUCH APPROVED USER, AND SHALL, ON
JANUARY 2 OF EACH YEAR, FURNISH LANDLORD AND TENANT WITH A LIST OF ALL APPROVED
USERS, SQUARE FOOTAGE OCCUPIED BY EACH AND THE RENT PAYABLE BY EACH.  IF ANY
APPROVED USER OCCUPIES ANY PORTION OF THE PREMISES AS DESCRIBED HEREIN, IT IS
AGREED THAT (I) THE APPROVED USER MUST COMPLY WITH ALL PROVISIONS OF

 

7

--------------------------------------------------------------------------------


 

THIS AMENDMENT AND THE GOOGLE SUBLEASE, AND A DEFAULT HEREUNDER OR THEREUNDER BY
ANY APPROVED USER SHALL BE DEEMED A DEFAULT BY SUBTENANT UNDER THIS AMENDMENT
AND THE GOOGLE SUBLEASE; (II) IN NO EVENT SHALL ANY USE OR OCCUPANCY OF ANY
PORTION OF THE PREMISES BY ANY APPROVED USER RELEASE OR RELIEVE SUBTENANT FROM
ANY OF ITS OBLIGATIONS UNDER THIS AMENDMENT AND THE GOOGLE SUBLEASE; AND
(III) IN NO EVENT SHALL THE OCCUPANCY OF ANY PORTION OF THE PREMISES BY ANY
APPROVED USER BE DEEMED TO CREATE A LANDLORD/TENANT RELATIONSHIP BETWEEN
LANDLORD AND SUCH APPROVED USER, AND, IN ALL INSTANCES, SUBTENANT SHALL BE
CONSIDERED THE SOLE TENANT UNDER THIS AMENDMENT AND THE GOOGLE SUBLEASE
NOTWITHSTANDING THE OCCUPANCY OF ANY PORTION OF THE PREMISES BY AN APPROVED
USER.

 

(IV)                              SUBTENANT (FAILING WHICH TENANT) SHALL PERFORM
THE OBLIGATIONS AND CURE THE DEFAULTS OF ANY SUBTENANT OF SUBTENANT OR ANY
PERSON IN THE PREMISES CLAIMING BY, THROUGH OR UNDER SUBTENANT (INCLUDING ANY
APPROVED USER).

 


(B)  SUBJECT TO THE FOLLOWING TERMS, SECTIONS 15.2, 15.3 AND 15.4 OF THE LEASE
SHALL BE APPLICABLE TO SUBTENANT AND THE GOOGLE SUBLEASE, AND REFERENCES THEREIN
TO TENANT SHALL ALSO MEAN SUBTENANT, REFERENCES THEREIN TO LEASE SHALL ALSO MEAN
THE GOOGLE SUBLEASE AND REFERENCES THEREIN TO “SUBLEASE” SHALL ALSO MEAN A
SUB-SUBLEASE BY GOOGLE:


 

(I)                                     SUBTENANT MAY MAKE REQUESTS FOR CONSENTS
OR APPROVALS OR OTHER SUBMISSIONS DIRECTLY TO LANDLORD AND, IN SUCH CASE, WILL
CONCURRENTLY WITH ITS DELIVERY TO LANDLORD, DELIVER A DUPLICATE TO TENANT. 
LANDLORD MAY RESPOND DIRECTLY TO SUBTENANT IN CONNECTION WITH SUCH REQUESTS AND,
IN SUCH CASE, IF A WRITTEN RESPONSE IS REQUIRED, WILL CONCURRENTLY WITH ITS
DELIVERY TO SUBTENANT, DELIVER A DUPLICATE TO TENANT.  TENANT AND SUBTENANT
HEREBY AGREE AS BETWEEN THEMSELVES, WITH RESPECT TO ANY ASSIGNMENT OR SUBLEASE
PROPOSED BY SUBTENANT, LANDLORD’S DETERMINATION TO GRANT OR WITHHOLD CONSENT
SHALL BE BINDING UPON TENANT AND ANY CONSENT GRANTED OR WITHHELD BY TENANT IN
CONTRADICTION THEREOF SHALL BE INVALID AND WITHOUT EFFECT; PROVIDED, HOWEVER,
THAT ANY PROPOSED SUBLEASE OR ASSIGNMENT BY SUBTENANT WHICH WOULD OTHERWISE
REQUIRE THE CONSENT OF LANDLORD IN ADDITION TO THE CONSENT OF SUBLANDLORD (X)
THAT RESULTS FROM A “CHANGE IN CONTROL” OR (Y) WITH RESPECT TO WHICH LANDLORD
SHALL HAVE CONSENTED BUT HAS WAIVED A MATERIAL REQUIREMENT SET FORTH IN THE
LEASE APPLICABLE TO ALL ASSIGNMENTS AND/OR SUBLEASES (AS APPLICABLE), SUCH AS
THOSE SET FORTH IN SECTION 15.4(H), 15.6 AND 15.8 OF THE LEASE, SHALL
NONETHELESS BE SUBJECT TO THE CONSENT (OR DEEMED CONSENT) OF TENANT. THE
PROVISIONS OF THE FOREGOING SENTENCE ARE INTENDED TO BE AND SHALL BE CONSTRUED
AS AN AGREEMENT BETWEEN TENANT AND SUBTENANT AND SHALL NOT IMPOSE ANY OBLIGATION
ON LANDLORD IN FAVOR OF TENANT OR SUBTENANT OR PERMIT ANY DEFENSE OR OFFSET OR
OTHER RIGHT ON THE PART OF TENANT IN RESPECT OF LANDLORD.

 

8

--------------------------------------------------------------------------------


 

(II)                                  TENANT AGREES TO DELIVER SIMULTANEOUSLY TO
LANDLORD AND SUBTENANT ANY NOTICE IN WHICH TENANT’S CONSENT TO A PROPOSED
SUBLEASE OR ASSIGNMENT BY SUBTENANT IS GRANTED OR DENIED.  IF TENANT FAILS TO
RESPOND TO ANY REQUEST FOR CONSENT TO A PROPOSED ASSIGNMENT OR SUBLEASE (AND TO
PROVIDE A CONCURRENT COPY TO LANDLORD) WITHIN SEVEN (7) BUSINESS DAYS FOLLOWING
SUBTENANT’S DELIVERY OF SUCH REQUEST, SUBTENANT SHALL HAVE THE RIGHT TO PROVIDE
TENANT WITH A SECOND REQUEST FOR CONSENT.  SUBTENANT’S SECOND REQUEST FOR
CONSENT MUST SPECIFICALLY STATE THAT TENANT’S FAILURE TO RESPOND (AND TO
CONCURRENTLY DELIVER A COPY OF SUCH RESPONSE TO LANDLORD) WITHIN A PERIOD OF
THREE (3) BUSINESS DAYS SHALL BE DEEMED TO BE AN APPROVAL OF THE SECOND REQUEST
FOR CONSENT.  IF TENANT SHALL FAIL TO SO RESPOND TO SUCH SECOND NOTICE (AND TO
PROVIDE A CONCURRENT COPY OF THE LEASE TO LANDLORD) WITHIN SUCH THREE
(3) BUSINESS DAY PERIOD THE ASSIGNMENT OR SUBLEASE FOR WHICH SUBTENANT HAS
REQUESTED CONSENT SHALL BE DEEMED TO HAVE BEEN APPROVED BY TENANT.

 

(III)                               SUBTENANT SHALL NOT BE OBLIGATED UNDER
SECTION 15.3 OF THE LEASE TO PAY EXCESS RENTS, IT BEING AGREED THAT THE
PROVISION OF SECTION 9 OF THE SUBLEASE SHALL GOVERN WITH RESPECT TO THE AMOUNT
OF EXCESS RENT TO BE PAID BY SUBTENANT TO SUBLANDLORD UNDER THE GOOGLE
SUBLEASE.  FURTHER, FOR THE AVOIDANCE OF DOUBT, RENT RECEIVED FROM APPROVED
USERS SHALL BE SUBJECT TO SECTION 9 OF THE GOOGLE SUBLEASE.

 


(C)  SUBJECT TO THE FOLLOWING TERMS, SECTIONS 15.7(A), 15.7(B), 15.8 AND 15.9 OF
THE LEASE SHALL BE APPLICABLE TO SUBTENANT AND THE GOOGLE SUBLEASE, AND
REFERENCES THEREIN TO TENANT SHALL ALSO MEAN SUBTENANT, REFERENCES THEREIN TO
LEASE SHALL ALSO MEAN THE GOOGLE SUBLEASE AND REFERENCES THEREIN TO “SUBLEASE”
SHALL ALSO MEAN A SUB-SUBLEASE BY GOOGLE:


 

(I)                                     A CHANGE IN CONTROL SHALL NOT BE DEEMED
TO HAVE OCCURRED IN RESPECT OF SUBTENANT BY REASON OF THE CONSUMMATION OF AN
INITIAL PUBLIC EQUITY OFFERING OF SUBTENANT, PROVIDED THAT, FOLLOWING THE
CONSUMMATION OF AN INITIAL PUBLIC OFFERING OF SUBTENANT, A CHANGE IN CONTROL
WILL BE DEEMED TO HAVE OCCURRED IF THERE SHALL BE (X) A TRANSFER OF THE ULTIMATE
BENEFICIAL OWNERSHIP OF FIFTY PERCENT (50%), OR MORE OF THE EQUITY INTERESTS IN
SUBTENANT OR OF ANY CLASS OF EQUITY INTERESTS IN SUBTENANT, INCLUDING, WITHOUT
LIMITATION, BY THE ISSUANCE OF ADDITIONAL SHARES OR OTHER EQUITY INTERESTS IN
SUBTENANT, (Y) A TRANSFER OF THE RIGHT TO RECEIVE FIFTY PERCENT (50%) OR MORE OF
ANY CATEGORY OF DISTRIBUTIONS MADE BY SUBTENANT, OR (Z) A TRANSFER OF THE RIGHT
TO DIRECT THE MANAGEMENT OF SUBTENANT, BY CONTRACT OR OTHERWISE.

 

9

--------------------------------------------------------------------------------


 

(II)                                  NOTWITHSTANDING ANY OF THE PROVISIONS OF
SECTION 15.7(A) TO THE CONTRARY, THE CONSENT OF LANDLORD OR TENANT SHALL NOT BE
REQUIRED WITH RESPECT TO:

 

(y)                                 an assignment of Subtenant’s interest under
the Google Sublease if the sole purpose and effect of such assignment is to
change Subtenant’s name and/or domicile, (e.g., a reincorporation in another
jurisdiction) (such transaction being referred to herein as a
“Reincorporation”); provided that Subtenant will provide notice of such
Reincorporation to Landlord and Tenant within ten (10) days following the
effective date of such Reincorporation; and

 

(z)                                   if Subtenant is a Public Company,
transfers of the capital stock of Subtenant on a national securities exchange,
unless such transfers constitute a Change in Control effected through concerted
actions (and are otherwise not permitted under Section 15.7(b) below with
respect to an Assignment to a Successor Entity).

 

(III)                               THE REFERENCE IN SECTION 15.7(A) OF THE
LEASE TO SECTION 15.5 SHALL BE DISREGARDED.

 


1.9.          LANDLORD’S RESERVED RIGHTS — USE OF ADDITIONAL AREAS.


 


(A)  SECTION 17.1 OF THE LEASE IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED
WITH THE FOLLOWING:  “[RESERVED.]”


 


(B)  SECTION 17.4 OF THE LEASE IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED
WITH THE FOLLOWING:


 

“17.4                  Use of Additional Areas.  Subject to the provisions of
Article 32, Landlord reserves the exclusive right to use any air space above the
Buildings and the Property, the roof and exterior walls of the Buildings and the
land beneath the Buildings; provided that such use shall not impede Tenant’s use
of and access to the Premises other than to a de minimis extent.”

 


1.10.        DESTRUCTION AND CASUALTY — TERMINATION OPTION.


 


(A)  SECTION 19.2 OF THE LEASE IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED
WITH THE FOLLOWING:


 


“19.2                  TERMINATION OPTION.  LANDLORD SHALL NOTIFY TENANT (WITH A
COPY TO SUBTENANT) WITHIN SIXTY (60) DAYS AFTER THE DATE OF DAMAGE WHETHER OR
NOT THE REQUIREMENTS FOR REPAIRS, RECONSTRUCTION AND RESTORATION BY TENANT

 

10

--------------------------------------------------------------------------------


 


DESCRIBED IN SECTION 19.3 ARE MET.  IF SUCH REQUIREMENTS ARE NOT MET, LANDLORD
SHALL HAVE THE OPTION, EXERCISABLE WITHIN SIXTY (60) DAYS AFTER THE DATE OF SUCH
DAMAGE EITHER TO:  (A) NOTIFY TENANT OF LANDLORD’S ELECTION TO REPAIR SUCH
DAMAGE, IN WHICH EVENT THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT
(UNLESS TERMINATED BY TENANT AS PROVIDED BELOW), OR (B) NOTIFY TENANT, AND THE
SUBTENANT UNDER THE GOOGLE SUBLEASE, OF LANDLORD’S ELECTION TO TERMINATE THIS
LEASE AS OF THE DATE OF THE DAMAGE.  IF SUCH NOTICE TO TERMINATE IS GIVEN BY
LANDLORD, THIS LEASE, AND THE GOOGLE SUBLEASE (REGARDLESS OF THE NONDISTURBANCE
AGREEMENT), SHALL TERMINATE AS OF THE DATE OF SUCH DAMAGE.  IF LANDLORD NOTIFIES
TENANT OF ITS INTENTION TO REPAIR CASUALTY DAMAGES AND LANDLORD REASONABLY
ESTIMATES THAT SUCH REPAIRS CANNOT BE COMPLETED WITHIN EIGHTEEN (18) MONTHS
(PLUS ANY INCREMENTAL TIME AS MAY BE REQUIRED TO RESTORE ANY NON-SEVERABLE
MATERIAL ALTERATIONS), TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY
DELIVERING FIFTEEN (15) DAYS’ WRITTEN NOTICE TO LANDLORD, IN WHICH EVENT THE
LEASE, AND THE GOOGLE SUBLEASE (REGARDLESS OF THE NONDISTURBANCE AGREEMENT),
SHALL TERMINATE.  IF PURSUANT TO THE ABOVE TERMS OF THIS SECTION 19.2, LANDLORD
NOTIFIES TENANT OF LANDLORD’S INTENTION TO REPAIR CASUALTY DAMAGES AND THIS
LEASE AND THE GOOGLE SUBLEASE ARE NOT TERMINATED PURSUANT TO THE ABOVE TERMS OF
THIS SECTION 19.2, THEN LANDLORD SHALL REPAIR, RECONSTRUCT AND RESTORE THE
PREMISES, INCLUDING NON-SEVERABLE MATERIAL ALTERATIONS BUT EXCLUDING OTHER
ALTERATIONS AND TENANT’S PROPERTY, WITH REASONABLE DILIGENCE, TO THE EXTENT OF
AVAILABLE INSURANCE PROCEEDS, SO THAT THE SAME SHALL BE REASONABLY COMPARABLE IN
QUALITY, VALUE AND UTILITY TO THE PREMISES IMMEDIATELY PRIOR TO SUCH CASUALTY
DAMAGE.”


 


(B)  WITH RESPECT TO SECTION 19.2, SECTION 20.1 AND SECTION 20.4 OF THE LEASE,
IN THE EVENT TENANT HAS THE RIGHT TO TERMINATE THE LEASE:


 

(I)                                     TENANT (X) SHALL NOT EXERCISE SUCH RIGHT
WITHOUT THE EXPRESS WRITTEN CONSENT OF SUBTENANT, AND (Y) SHALL PROMPTLY
EXERCISE SUCH RIGHT UPON THE WRITTEN DIRECTION OF SUBTENANT TO DO SO.

 

(II)                                  SUBTENANT MAY NOTIFY LANDLORD DIRECTLY OF
ITS INTENT TO EXERCISE OR REFRAIN FROM EXERCISING THE RIGHT TO TERMINATE THE
LEASE, AND, IN SUCH CASE, WILL CONCURRENTLY WITH ITS DELIVERY TO LANDLORD,
DELIVER A DUPLICATE TO TENANT.  SUBTENANT’S DETERMINATION TO EXERCISE OR REFRAIN
FROM EXERCISING SHALL GOVERN, AND ANY DETERMINATION NOTIFIED TO LANDLORD BY
TENANT IN CONTRADICTION THEREOF SHALL BE INVALID AND WITHOUT EFFECT.

 


1.11.        DESTRUCTION – TENANT OBLIGATIONS.


 


(A)  WITH RESPECT TO SECTION 19.1(C) OF THE LEASE, (I) THE REFERENCE TO
“ALTERATIONS” SHALL NOT BE CONSTRUED TO INCLUDE ALTERATIONS DESIGNATED AS
NON-SEVERABLE MATERIAL ALTERATIONS IN ACCORDANCE WITH SECTION 1.6(C)(II) HEREOF;
AND (II) LANDLORD SHALL NOT BE OBLIGATED TO REPAIR ANY DAMAGE THERETO OR TO
REPLACE THE SAME OTHER THAN AS SPECIFICALLY SET FORTH IN SECTION 19.2.

 

11

--------------------------------------------------------------------------------


 


(B)  SECTION 19.3 OF THE LEASE IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED
WITH THE FOLLOWING:


 


“19.3.  TENANT OBLIGATIONS.  SUBJECT TO SECTION 19.2, IF THE PREMISES OR THE
BUILDINGS OR ANY PORTION THEREOF ARE DAMAGED BY CASUALTY, TENANT SHALL, AT
TENANT’S SOLE COST AND EXPENSE (SUBJECT TO LANDLORD’S PROVISION OF PROCEEDS FROM
INSURANCE IT IS REQUIRED TO MAINTAIN HEREUNDER TO THE EXTENT LANDLORD IS
REQUIRED TO MAKE SUCH PROCEEDS AVAILABLE UNDER SECTION 19.1), REPAIR,
RECONSTRUCT AND RESTORE THE SAME PROMPTLY, WITH DILIGENCE AND CONTINUITY AND IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 8.2 AND THE REQUIREMENTS OF
ARTICLE 10 FOR ALTERATIONS; PROVIDED THAT (I) SUCH REPAIRS CAN BE MADE UNDER THE
LAWS AND REGULATIONS OF THE FEDERAL, STATE AND LOCAL GOVERNMENTAL AUTHORITIES
HAVING JURISDICTION WITHIN TWELVE (12) MONTHS  (PLUS ANY INCREMENTAL TIME AS MAY
BE REQUIRED TO RESTORE ANY NON-SEVERABLE MATERIAL ALTERATIONS) AFTER THE DATE OF
SUCH DAMAGE (OR IN THE CASE OF DAMAGE OCCURRING DURING THE LAST TWELVE (12)
MONTHS OF THE TERM, PROVIDED THAT SUCH REPAIRS CAN BE MADE WITHIN NINETY (90)
DAYS  (PLUS ANY INCREMENTAL TIME AS MAY BE REQUIRED TO RESTORE ANY NON-SEVERABLE
MATERIAL ALTERATIONS) AFTER THE DATE OF SUCH DAMAGE), (II) SUCH REPAIRS ARE
FULLY COVERED (EXCEPT FOR ANY DEDUCTIBLE) BY THE PROCEEDS OF INSURANCE
MAINTAINED BY LANDLORD OR TENANT, AND (III) THE DAMAGE DOES NOT AFFECT MORE THAN
FIFTY PERCENT (50%) OF THE ASSESSED VALUE OF THE BUILDINGS.  IF TENANT IS
REQUIRED TO REPAIR, RECONSTRUCT OR RESTORE THE PREMISES AFTER ANY DAMAGE OR
DESTRUCTION, TENANT SHALL BE RESPONSIBLE AT ITS OWN EXPENSE FOR THE REPAIR AND
REPLACEMENT OF TENANT’S PROPERTY AND ANY ALTERATIONS WHICH TENANT ELECTS TO
REPLACE (PROVIDED THAT IF ANY OF SUCH ALTERATIONS ARE DESIGNATED AS
NON-SEVERABLE MATERIAL ALTERATIONS IN ACCORDANCE WITH SECTION 1.6(C)(II) OF THE
SECOND AMENDMENT, THEN LANDLORD SHALL MAKE AVAILABLE TO TENANT PROPERTY
INSURANCE PROCEEDS RECEIVED IN RESPECT THEREOF). TENANT HEREBY WAIVES THE
PROVISIONS OF ANY STATUTE OR LAW THAT MAY BE IN EFFECT AT THE TIME OF THE
OCCURRENCE OF ANY SUCH DAMAGE OR DESTRUCTION, UNDER WHICH A LEASE IS
AUTOMATICALLY TERMINATED OR A TENANT IS GIVEN THE RIGHT TO TERMINATE A LEASE
UPON SUCH AN OCCURRENCE.”

 


1.12.        FINANCIAL STATEMENTS.

 


(A) SUBTENANT HEREBY AGREES THAT:


 

(I)                                     WITHIN FORTY-FIVE (45) DAYS AFTER THE
END OF EACH OF SUBTENANT’S FIRST THREE (3) FISCAL QUARTERS, SUBTENANT WILL
DELIVER TO LANDLORD AND TENANT, SUBTENANT’S UNAUDITED QUARTERLY FINANCIAL
STATEMENTS (BALANCE SHEET, PROFIT & LOSS STATEMENT AND CASH FLOW STATEMENT),

 

(II)                                  WITHIN FORTY-FIVE (45) DAYS AFTER THE END
OF EACH SUBTENANT’S FISCAL YEAR, SUBTENANT WILL DELIVER TO LANDLORD AND TENANT,
SUBTENANT’S AUDITED ANNUAL FINANCIAL STATEMENTS (BALANCE SHEET, PROFIT & LOSS
STATEMENT AND CASH FLOW STATEMENT), ACCOMPANIED BY THE AUDITOR’S REPORT IN
RESPECT OF SUCH STATEMENTS.

 

12

--------------------------------------------------------------------------------


 


(B) EACH DELIVERY DESCRIBED IN SECTION 1.12(A) SHALL BE CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OF SUBTENANT AS REFLECTING THE FINANCIAL CONDITION HAVING BEEN
PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, TOGETHER
WITH A STATEMENT BY SUCH OFFICER WHETHER SUBTENANT HAS SATISFIED EACH OF THE
FINANCIAL TESTS SET FORTH IN THE FINANCIAL TESTS LETTER AGREEMENT AND A
SCHEDULE SUBSTANTIALLY IN THE FORM OF EXHIBIT A THERETO SHOWING THE COMPUTATIONS
USED BY SUBTENANT IN DETERMINING WHETHER SUBTENANT HAS SATISFIED SUCH FINANCIAL
TESTS.


 


(C) SUBTENANT HEREBY AGREES THAT, ON REASONABLE ADVANCE NOTICE, DURING REGULAR
HOURS OF OPERATION AND AT ANY REASONABLE TIME FROM TIME TO TIME, BUT IN NO EVENT
(ABSENT AN EVENT OF DEFAULT UNDER THE GOOGLE SUBLEASE) MORE THAN TWO TIMES PER
FISCAL YEAR, SUBTENANT WILL MAKE AVAILABLE TO LANDLORD’S REPRESENTATIVES THE
CHIEF FINANCIAL OFFICER OF THE SUBTENANT FOR THE PURPOSE OF DISCUSSING THE
FINANCIAL STATEMENTS DELIVERED PURSUANT TO THIS SECTION 1.12.


 


(D) EACH OF SUBTENANT AND LANDLORD AGREES THAT INFORMATION DELIVERED TO LANDLORD
BY SUBTENANT IN ACCORDANCE WITH THE TERMS OF THIS SECTION 1.12 SHALL BE SUBJECT
TO THE CONFIDENTIALITY AGREEMENT, DATED AS OF JULY 9, 2003, BETWEEN LANDLORD AND
SUBTENANT.


 


(E) EACH OF SUBTENANT AND TENANT AGREES THAT INFORMATION DELIVERED TO TENANT BY
SUBTENANT IN ACCORDANCE WITH THE TERMS OF THIS SECTION 1.12 SHALL BE SUBJECT TO
THE CONFIDENTIALITY AGREEMENT, DATED AS OF JULY 9, 2003, BETWEEN TENANT AND
SUBTENANT


 


(F) THE PROVISIONS OF THIS SECTION 1.12 SHALL BE APPLICABLE BOTH PRIOR AND
SUBSEQUENT TO A LEASE TERMINATION (AS DEFINED IN THE NONDISTURBANCE AGREEMENT).


 


1.13.        ESTOPPEL CERTIFICATES.  WITH RESPECT TO ARTICLE 23 OF THE LEASE,
SUBTENANT HEREBY AGREES TO DELIVER TO LANDLORD, AND LANDLORD HEREBY AGREES TO
DELIVER TO SUBTENANT, ESTOPPEL CERTIFICATES SIMILAR TO THE CERTIFICATES THAT
LANDLORD HAS AGREED TO DELIVER TO TENANT AND TENANT HAS AGREED TO DELIVER TO
LANDLORD PURSUANT TO ARTICLE 23 OF THE LEASE.


 


1.14.        RULES AND REGULATIONS.  WITH RESPECT TO SECTION 24.1 OF THE LEASE,


 


(A) LANDLORD ACKNOWLEDGES THAT, AS OF THE DATE OF THIS AMENDMENT, THERE DO NOT
EXIST ANY RULES AND REGULATIONS AND AGREES THAT ANY RULES AND REGULATIONS
SUBSEQUENTLY ESTABLISHED BY LANDLORD SHALL BE REASONABLE.


 


(B) WITH RESPECT TO THE FOURTH (4TH) SENTENCE OF SECTION 24.1 OF THE LEASE, THE
FOLLOWING SHALL BE ADDED AFTER THE INITIAL OCCURRENCE OF THE WORD “TENANT”
THEREIN: “OR SUBTENANT, OR SUBTENANT’S SUBTENANTS OR ASSIGNEES.”


 


1.15.        NOTICES.  LANDLORD AGREES TO DELIVER TO SUBTENANT, AT SUBTENANT’S
ADDRESS FOR NOTICES SET FORTH BELOW (OR SUCH OTHER ADDRESS AS SUBTENANT

 

13

--------------------------------------------------------------------------------


 


SUBSEQUENTLY PROVIDES TO LANDLORD) WITH A CORRECT DUPLICATE COPY OF ANY NOTICE
DELIVERED BY LANDLORD TO TENANT REGARDING THE STATUS OF (I) THE LEASE OR
(II) THE PREMISES OR PROPERTY.  SUBTENANT’S ADDRESS FOR NOTICES IS AS FOLLOWS:


 

If such notice shall be addressed to Subtenant the address of Subtenant is:

 

2400 Bayshore Parkway
Mountain View, CA  94043
Attn:  Director of Facilities

 

With a copy to:

 

2400 Bayshore Parkway
Mountain View, CA  94043
Attn:  Legal Department

 


1.16.        SIGNAGE.  WITH RESPECT TO SECTION 24.2 OF THE LEASE,


 


(A)  SUBTENANT MAY MAKE REQUESTS FOR CONSENTS OR APPROVALS OR OTHER SUBMISSIONS
DIRECTLY TO LANDLORD AND, IN SUCH CASE, WILL CONCURRENTLY WITH ITS DELIVERY TO
LANDLORD, DELIVER A DUPLICATE TO TENANT.  LANDLORD MAY, IF A WRITTEN RESPONSE IS
REQUIRED, RESPOND DIRECTLY TO SUBTENANT IN CONNECTION WITH SUCH REQUESTS AND, IN
SUCH CASE, WILL CONCURRENTLY WITH ITS DELIVERY TO SUBTENANT, DELIVER A DUPLICATE
TO TENANT.  ANY SIGN WITH RESPECT TO WHICH SUBTENANT HAS PROCURED LANDLORD’S
APPROVAL SHALL NOT REQUIRE THE APPROVAL OF TENANT.


 


(B)  LANDLORD SHALL NOT REQUIRE TENANT TO REMOVE, OR RESTORE THE PREMISES AS A
RESULT OF THE INSTALLATION OF, ANY SIGN APPROVED BY LANDLORD UNDER
SECTION 1.16(A) ABOVE.


 


(C)  LANDLORD SHALL NOT PLACE OR ALLOW TO BE PLACED ON THE PREMISES OR PROPERTY
ANY SIGNAGE IDENTIFYING OR OTHERWISE ADVERTISING ANY DIRECT COMPETITOR OF
SUBTENANT IN SUCH LINE(S) OF BUSINESS AS CONSTITUTE SUBTENANT’S PRIMARY LINE(S)
OF BUSINESS AS OF THE DATE OF SUCH PROPOSED INSTALLATION, OTHER THAN ANY SIGNS
CURRENTLY ON THE PREMISES.


 


1.17.        ANTENNA AND ROOFSPACE.  ARTICLE 32 IS HEREBY AMENDED AS FOLLOWS:


 


(A)  WITH RESPECT TO SECTION 32.1 OF THE LEASE, LANDLORD AGREES THAT, SUBJECT TO
ALL LEGAL REQUIREMENTS, INSURANCE REQUIREMENTS, THE TERMS OF THE LEASE AND THE
CONDITIONS AND LIMITATIONS HEREINAFTER STIPULATED, DURING THE TERM OF THE GOOGLE
SUBLEASE, SUBTENANT, AT ITS SOLE COST AND EXPENSE, PURSUANT TO THE LICENSE
GRANTED TO TENANT UNDER SAID SECTION 32.1, MAY INSTALL IN THE ANTENNA AREA
(WHICH SHALL BE IN THE MAXIMUM AMOUNT OF 70 PERCENT OF EACH ROOFTOP), AND
THEREAFTER MAINTAIN, REPAIR, OPERATE AND REPLACE THEREIN, ONE OR MORE SATELLITE
ANTENNAE (COLLECTIVELY, THE “ANTENNAE”), PROVIDED THAT SUBTENANT SHALL COMPLY
WITH THE SIZE,

 

14

--------------------------------------------------------------------------------


 


WORK, INSTALLATION, LEGAL AND INSURANCE REQUIREMENTS AND WITH THE PAYMENT
OBLIGATIONS TO BE COMPLIED WITH PURSUANT TO SAID SECTION 32.1, AND SHALL OBTAIN
LANDLORD’S CONSENT IN RESPECT OF THE ANTENNAE TO THE EXTENT REQUIRED PURSUANT TO
SAID SECTION 32.1, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED.


 


(B)  WITH RESPECT TO SECTION 32.10 OF THE LEASE, SUBJECT TO SECTION 32.1 OF THE
LEASE AND SECTION 32.2 OF THE LEASE, AS MODIFIED HEREIN, SO LONG AS TENANT,
SUBTENANT, OR THEIR RESPECTIVE SUBTENANTS OR ASSIGNEES LEASES 100% OF THE
PREMISES, TENANT SHALL HAVE THE EXCLUSIVE RIGHT TO INSTALL AND USE ANTENNAE ON
THE ROOF OF THE BUILDINGS.


 


(C)  SUBTENANT MAY MAKE REQUESTS FOR CONSENTS OR APPROVALS OR OTHER SUBMISSIONS
DIRECTLY TO LANDLORD AND, IN SUCH CASE, WILL CONCURRENTLY WITH ITS DELIVERY TO
LANDLORD, DELIVER A DUPLICATE TO TENANT.  LANDLORD MAY RESPOND DIRECTLY TO
SUBTENANT IN CONNECTION WITH SUCH REQUESTS AND, IF A WRITTEN RESPONSE IS
REQUIRED, WILL CONCURRENTLY WITH ITS DELIVERY TO SUBTENANT, DELIVER A DUPLICATE
TO TENANT.  ANY ANTENNA OR ROOF USAGE WITH RESPECT TO WHICH SUBTENANT HAS
PROCURED LANDLORD’S APPROVAL SHALL NOT REQUIRE THE APPROVAL OF TENANT.


 


1.18.        DEFAULT NOTICE.


 


(A)  ANY PERIOD OF TEN (10) DAYS OR MORE PROVIDED FOR IN THE LEASE FOR GIVING
NOTICE OF DEFAULT BY TENANT TO LANDLORD IS HEREBY INCREASED BY FIVE (5) DAYS.
ANY PERIOD OF LESS THAN TEN (10) DAYS PROVIDED FOR IN THE LEASE FOR GIVING
NOTICE OF DEFAULT BY TENANT TO LANDLORD IS HEREBY INCREASED BY ONE HALF (1/2) OF
SUCH PERIOD, ROUNDED UP TO THE NEAREST WHOLE DAY, IF NECESSARY.


 


(B)  ANY PERIOD OF TEN (10) DAYS OR MORE PROVIDED FOR IN THE LEASE FOLLOWING
NOTICE FROM LANDLORD TO TENANT FOR TENANT TO CURE A DEFAULT UNDER THE LEASE,
WHERE SUCH DEFAULT IS IN RESPECT OF AN OBLIGATION UNDER THE LEASE THAT IN TURN
IS SUBTENANT’S OBLIGATION UNDER THE GOOGLE SUBLEASE (SUCH LEASE DEFAULT, A
“SUBTENANT DEFAULT”), IS HEREBY INCREASED BY FIVE (5) DAYS; PROVIDED THAT, WITH
RESPECT TO A SUBTENANT DEFAULT DESCRIBED IN SECTION 16.1(C) OF THE LEASE, IF
TENANT SHALL HAVE DILIGENTLY AND CONTINUOUSLY PROSECUTED THE CURE OF SUCH
SUBTENANT DEFAULT FROM AND AFTER THE EXPIRATION OF THE CURE PERIOD PROVIDED BY
TENANT TO SUBTENANT UNDER THE SUBLEASE, THE ADDITIONAL FIVE (5) DAYS GRANTED IN
THIS SECTION 1.18(B) ABOVE SHALL BE INCREASED TO THIRTY (30) DAYS.  ANY PERIOD
OF LESS THAN TEN (10) DAYS PROVIDED FOR IN THE LEASE FOR TENANT’S CURE OF A
SUBTENANT DEFAULT FOLLOWING NOTICE FROM LANDLORD TO TENANT FOR TENANT TO CURE A
SUBTENANT DEFAULT IS HEREBY INCREASED BY ONE HALF (1/2) OF SUCH PERIOD, ROUNDED
UP TO THE NEAREST WHOLE DAY, IF NECESSARY.


 


(C)  NOTWITHSTANDING SECTION 1.18(B), IN NO EVENT WILL ANY CURE PERIOD PROVIDED
FOR UNDER SECTION 1.18(B) EXTEND BEYOND THE SECOND (2ND) BUSINESS DAY PRIOR TO
THE DAY ON WHICH THE EVENT OR CIRCUMSTANCE IN QUESTION

 

15

--------------------------------------------------------------------------------


 


WOULD RESULT IN A DEFAULT UNDER THE GROUND LEASE THAT WOULD PERMIT THE GROUND
LESSOR TO TERMINATE THE GROUND LEASE.


 


(D)  IN THE EVENT THAT LANDLORD DELIVERS A WRITTEN NOTICE OF DEFAULT UNDER THE
LEASE OR THIS AMENDMENT, LANDLORD SHALL CONCURRENTLY DELIVER TO SUBTENANT A
DUPLICATE NOTICE.


 


1.19.        GOOGLE LETTER OF CREDIT/CASH COLLATERAL ACCOUNT.  LANDLORD IS
EXPRESSLY MADE A THIRD-PARTY BENEFICIARY OF THE TERMS OF SECTION 7 OF THE GOOGLE
SUBLEASE.  LANDLORD SHALL BE ENTITLED TO DRAW ON THE “LETTER OF CREDIT” (AS
DEFINED IN THE GOOGLE SUBLEASE AND HEREINAFTER THE “GOOGLE LETTER OF CREDIT”),
AS CO-BENEFICIARY THEREUNDER, OR ON ANY AMOUNT IN THE CASH COLLATERAL ACCOUNT
(AS SUCH TERM IS DEFINED IN THE GOOGLE SUBLEASE) OR TO EXERCISE ANY REMEDY UNDER
THE DOCUMENTS CREATING THE SECURITY INTERESTS REFERRED TO IN THE FOLLOWING
SENTENCE, IN LIEU OF TENANT IN THE MANNER PROVIDED FOR IN AND SUBJECT TO THE
GOOGLE SUBLEASE.  TENANT HEREBY GRANTS AND CONVEYS TO LANDLORD A FIRST PRIORITY
SECURITY INTEREST IN THE GOOGLE LETTER OF CREDIT AND CASH COLLATERAL ACCOUNT,
AND IN ALL PROCEEDS THEREOF FROM TIME TO TIME, TO SECURE TENANT’S PERFORMANCE OF
ITS OBLIGATIONS UNDER THE LEASE AND AGREES THAT IT SHALL TAKE SUCH FURTHER STEPS
AS MAY BE NECESSARY OR APPROPRIATE SO AS TO ENSURE THE PERFECTION AND CONTINUED
PERFECTION, AND FIRST LIEN POSITION, OF SUCH SECURITY INTEREST IN FAVOR OF
LANDLORD, INCLUDING IN THE CASH COLLATERAL ACCOUNT.  LANDLORD SHALL BE ACCORDED
ALL OF THE RIGHTS OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE AS IN
EFFECT IN THE STATE OF CALIFORNIA.  AT SUCH TIME AS LANDLORD, PURSUANT TO
SECTION 7.D. OF THE GOOGLE SUBLEASE, IS ENTITLED TO HAVE (TO THE EXCLUSION OF
TENANT) ALL OF THE RIGHTS OF TENANT UNDER THE GOOGLE SUBLEASE IN RESPECT OF THE
GOOGLE LETTER OF CREDIT AND CASH COLLATERAL ACCOUNT, LANDLORD SHALL HAVE THE
RIGHT TO HAVE “LENDER” (AS DEFINED IN THE LOAN AND SECURITY AGREEMENT, DATED AS
OF JULY 2, 2002, BETWEEN WXIII/AMPHITHEATRE REALTY, L.L.C. AND GERMAN AMERICAN
CAPITAL CORPORATION) DESIGNATED AS CO-BENEFICIARY OF SUCH RIGHTS.


 


1.20.        CONTRARY DIRECTIONS.  IN ANY INSTANCE HEREIN IN WHICH SUBTENANT AND
TENANT HAVE AGREED THAT SUBTENANT MAY MAKE REQUESTS OR GIVE NOTICES DIRECTLY TO
LANDLORD, IN THE EVENT LANDLORD RECEIVES CONTRARY DIRECTIONS FROM TENANT AND
SUBTENANT, AND LANDLORD IS IN GOOD FAITH UNCERTAIN WHICH OF SUCH DIRECTIONS
SHOULD GOVERN, LANDLORD SHALL HAVE THE RIGHT TO AWAIT JOINT INSTRUCTIONS FROM
TENANT AND SUBTENANT OR A FINAL ORDER FROM A COURT OF COMPETENT JURISDICTION (OR
AT LANDLORD’S ELECTION, THE RIGHT TO REQUEST SUCH AN ORDER), AND TENANT AND
SUBTENANT SHALL BE JOINTLY AND SEVERALLY LIABLE TO LANDLORD FOR ALL COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY LANDLORD IN
CONNECTION THEREWITH.


 


1.21.        COPIES OF AGREEMENTS; ETC.  EACH OF SUBTENANT AND TENANT AGREES TO
DELIVER TO LANDLORD A COPY OF THE LETTER AGREEMENT REFERRED TO IN SECTION 2.B.
OF THE GOOGLE SUBLEASE; THE RELEASES REFERRED TO IN SECTION 6.D OF THE SUBLEASE;
AND THE PUNCHLIST REFERRED TO IN SECTION 19.E OF THE GOOGLE SUBLEASE. THE
DELIVERY OF THE FOREGOING TO LANDLORD IS FOR INFORMATIONAL PURPOSES ONLY AND,
EXCEPT AS MAY

 

16

--------------------------------------------------------------------------------


 


RESULT UNDER THE NONDISTURBANCE AGREEMENT IF THE GOOGLE SUBLEASE BECOMES A
DIRECT LEASE BETWEEN LANDLORD AND SUBTENANT, SHALL IN NO WAY CREATE ANY
OBLIGATION OR DUTY ON THE PART OF LANDLORD.


 


1.22.        TENANT’S OBLIGATIONS TO LANDLORD IN RESPECT OF THE GOOGLE SUBLEASE.
 TENANT AGREES FOR THE BENEFIT OF LANDLORD TO PERFORM AND OBSERVE ITS
OBLIGATIONS AND DUTIES OWED TO SUBTENANT UNDER THE GOOGLE SUBLEASE, AND TENANT
AGREES THAT IT SHALL NOT AMEND OR WAIVE ANY MATERIAL PROVISION OF, OR TERMINATE
OR ACCEPT THE SURRENDER OF, THE GOOGLE SUBLEASE WITHOUT THE PRIOR WRITTEN
CONSENT OF LANDLORD.  FURTHER, TENANT AGREES THAT (I) ITS OBLIGATIONS TO
LANDLORD PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE SHALL BE DEEMED, FOR
PURPOSES OF SECTION 16.1 AND THE OTHER APPLICABLE PROVISIONS OF THE LEASE, TO BE
AN OBLIGATION OWED BY TENANT TO LANDLORD UNDER THE LEASE, (II) ANY DEFAULT IN
SUCH OBLIGATIONS SHALL CONSTITUTE A DEFAULT UNDER THE LEASE AND (III) ANY SUCH
DEFAULT, AFTER APPLICABLE NOTICE AND CURE PERIODS PROVIDED FOR IN
SECTION 16.1(C) OF THE LEASE, SHALL BE AN “EVENT OF DEFAULT” (AS DEFINED IN THE
LEASE).


 


1.23.        TENANT’S OBLIGATION TO LANDLORD IN RESPECT OF THE LETTER OF
CREDIT.  TENANT AGREES AND ACKNOWLEDGES THAT IF ITS LETTER OF CREDIT (AS
CONTEMPLATED BY SECTION 4.7 OF THE LEASE) EXPIRES AT ANY TIME WITHOUT THE
PROCEEDS BEING DRAWN DOWN AND DEPOSITED IN THE CASH COLLATERAL ACCOUNT (AS SUCH
TERM IS DEFINED IN THE LEASE), TENANT SHALL BE OBLIGATED TO DELIVER A NEW LETTER
OF CREDIT TO LANDLORD COMPLYING WITH THE TERMS OF SECTION 4.7 OF THE LEASE.


 


1.24.        NDA FROM GROUND LESSOR.  ALL COSTS INCURRED IN CONNECTION WITH
OBTAINING A NONDISTURBANCE AND ATTORNMENT AGREEMENT FROM GROUND LESSOR ON BEHALF
OF EACH OF TENANT AND SUBTENANT SHALL BE SPLIT EQUALLY AMONG LANDLORD, TENANT
AND SUBTENANT (I.E., EACH SHALL BEAR ONE-THIRD (1/3) OF THE TOTAL COSTS).


 


1.25.        GLOSSARY.  THE FOLLOWING NEW DEFINITIONS ARE ADDED TO THE GLOSSARY:


 


“GOOGLE SUBLEASE” SHALL MEAN THAT CERTAIN SUBLEASE AGREEMENT DATED AS OF JULY 9,
2003, BETWEEN TENANT AND GOOGLE TECHNOLOGY INC., A CALIFORNIA CORPORATION, AS
SUBTENANT (“SUBTENANT”).”


 

“Second Amendment” shall mean that certain Second Amendment to Commercial Lease
(Amphitheatre), made as of the 9th day of July, 2003 by Landlord, Subtenant and
Tenant.”

 

17

--------------------------------------------------------------------------------


 


ARTICLE II.


MISCELLANEOUS


 


2.1.          TERMINATION; SURVIVAL.  THE FOLLOWING PROVISION(S) OF THIS
AMENDMENT SHALL TERMINATE AND NOT SURVIVE THE EXPIRATION OR TERMINATION OF THE
GOOGLE SUBLEASE, WHETHER SUCH TERMINATION IS THE RESULT OF A DEFAULT ON THE PART
OF SUBTENANT OR OTHERWISE: SECTION 1.18; AND THE REMAINING SECTIONS OF THIS
AGREEMENT, TO THE EXTENT APPLICABLE BY THEIR TERMS, SHALL SURVIVE EXPIRY OR
TERMINATION OF THE GOOGLE SUBLEASE.


 


2.2.          EFFECT OF AMENDMENT.  EXCEPT AS MODIFIED HEREBY, THE TERMS AND
PROVISIONS OF THE LEASE ARE HEREBY RATIFIED AND SHALL REMAIN UNCHANGED AND IN
FULL FORCE AND EFFECT.


 


2.3.          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


2.4.          GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITH RESPECT TO CONTRACTS
EXECUTED AND DELIVERED, AND TO BE PERFORMED WHOLLY, WITHIN THE STATE OF
CALIFORNIA.


 


2.5.          MODIFICATIONS.  NEITHER THIS AMENDMENT NOR ANY TERM OR PROVISIONS
HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY, AND NO BREACH
THEREOF SHALL BE WAIVED, ALTERED OR MODIFIED, EXCEPT BY A WRITTEN INSTRUMENT
SIGNED BY THE PARTIES HERETO.


 


2.6.          SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE UNDERSIGNED AND THEIR LEGAL REPRESENTATIVES,
TRANSFEREES, SUCCESSORS AND ASSIGNS.


 


2.7.          BROKERS. EACH PARTY HEREBY ACKNOWLEDGES AND AGREES FOR THE BENEFIT
OF EACH OTHER PARTY THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS MADE BY SUCH
PARTY IN THE GOOGLE SUBLEASE AND THE LANDLORD-SUBTENANT AGREEMENT (AS
APPLICABLE) IN RESPECT OF ANY BROKERS, FINDERS OR SIMILAR PARTIES RELATING TO
THE TRANSACTIONS CONTEMPLATED IN THE GOOGLE SUBLEASE, THE LANDLORD-SUBTENANT
AGREEMENT AND THE OTHER AGREEMENTS BEING EXECUTED CONCURRENTLY HEREWITH AND
AGREES TO INDEMNIFY EACH OTHER PARTY FOR ANY MISREPRESENTATION OR BREACH OF
WARRANTY OR AGREEMENT ON THE PART OF SUCH PARTY.

 

 

[Signature pages follow.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

 

WXIII/AMPHITHEATRE REALTY, L.L.C.,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Whitehall Parallel Real Estate Limited

 

 

Partnership XIII, its managing member

 

 

 

 

 

By:  WH Parallel Advisors, L.L.C. XIII,

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GOOGLE TECHNOLOGY INC., a California
corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SILICON GRAPHICS, INC., a Delaware
corporation

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXISTING ALTERATIONS TO BE RESTORED

 

A-1

--------------------------------------------------------------------------------


Exhibit 10.7

 

AMENDMENT No. 2 TO SUBLEASE

 

AMENDMENT No. 2 to Sublease dated as of December 17, 2003 (this “Amendment”) by
and between SILICON GRAPHICS, INC., a Delaware corporation, as Sublandlord, and
GOOGLE INC., a Delaware corporation (successor to Google Technology Inc., a
California corporation), as Subtenant.

 

WHEREAS, Sublandlord and Subtenant have entered into that certain Sublease dated
as of July 9, 2003 (the “Original Sublease”), amended by Amendment No. 1 to
Sublease dated as of November 18, 2003 (the “First Amendment”; the Original
Sublease, as amended by the First Amendment, is referred to herein as the
“Sublease”) for premises located at 1600 Amphitheatre Parkway, Mountain View,
California 94043;

 

WHEREAS, the parties have agreed to certain changes relating to the use of the
space in Building 43 housing the communications infrastructure.

 

NOW, THEREFORE, in accordance with the terms and conditions of the
above-referenced Sublease, Sublandlord and Subtenant agree as follows
(capitalized terms used but not defined herein shall have the meanings given to
such terms in the Sublease):

 

1.                                       Paragraph 22 of the Original Sublease
is amended to read in full as follows:

 

22. INITIAL CONSTRUCTION IN AND COOPERATION REGARDING BUILDING 43.

 

A.                                   Giving effect to the First Amendment, the
new anticipated delivery dates for the Sublease Premises Portions in Building 43
are December 15, 2003 for the Building 43 West-1 Premises, the Building 43
West-2 Premises, and the Building 43 East-2 Premises, and March 1, 2004 for the
Building 43 East-1 Premises.  Thus, Sublandlord and Subtenant will be jointly
occupying Building 43 between the Actual Delivery Date of the first Sublease
Premises Portion located in Building 43 to be delivered and the Actual Delivery
Date of the last Sublease Premises Portion located in Building 43 to be
delivered.

 

B.                                     Each party agrees to cooperate and
coordinate with the other party any construction activities in Building 43 so as
to prevent interruption of the business activities of such other party,
including without limitation (i) controlling noise during business hours,
(ii) avoiding blocking stairwell and/or elevator access and (iii) preventing
damage to electrical, mechanical and information technology infrastructure.

 

C.                                     The parties acknowledge that Sublandlord
currently houses and maintains in Building 43 in the location depicted on
Schedule 22.B (the “IT Area”) certain information technology and other
connectivity equipment (including, without limitation, Sublandlord’s voice
services, network services, outside plant fiber infrastructure, internal cabling
infrastructure connecting the Building 40 Premises with the Building 43 East-1
Premises, and all fiber and copper physical connections) (collectively,
“Sublandlord’s IT Equipment”).  Until the Total Occupancy Date, the demise by
Sublandlord to Subtenant of the Sublease Premises shall be subject to the
following:

 

--------------------------------------------------------------------------------


 

(i)                                     the Sublease Premises shall exclude the
IT Area;

 

(ii)                                  Sublandlord reserves a nonexclusive
easement over and through the Sublease Premises in order to access the IT Area
(but no other portion of the Sublease Premises) at all times and with no notice
required; and

 

(iii)                               no construction by Subtenant shall be
conducted prior to January 31, 2004 in and around the MDF/MPOE vault identified
in Schedule 22.B, and, further all construction work conducted by Subtenant in
and around the IT Area shall be approved by and coordinated with Sublandlord
(Sublandlord’s approval shall not be unreasonably withheld, conditional or
delayed) to prevent any interruption in Sublandlord’s systems, utilities and
information technology network.

 

D.                                    Notwithstanding Paragraph 22.C(i) above,
(i) Sublandlord hereby grants to Subtenant a nonexclusive license to use certain
portions of the IT Area as [shall be designated in writing by Sublandlord]
[described on Schedule 22.D hereto] (“Subtenant’s IT Area”) to house Subtenant’s
equipment of the type described in the parenthetical appearing in Paragraph 22.C
(collectively, “Subtenant’s IT Equipment”), (ii) Subtenant shall have
unrestricted access (twenty-four hours a day, seven days a week) to the IT Area
through the Total Occupancy Date in order to maintain, service and otherwise
access Subtenant’s IT Equipment located in the Subtenant’s IT Area, and
(iii) Sublandlord shall have unrestricted access (twenty-four hours a day, seven
days a week) to the IT Area through the end of the Removal Period (defined in
Paragraph 22.F below) in order to maintain, service, otherwise access and
remove, in accordance with Paragraph 22.F, Sublandlord’s IT Equipment.

 

E.                                      In connection with the shared use of the
IT Area by Sublandlord and Subtenant through the Total Occupancy Date, the
Sublandlord and Subtenant agree from the date hereof through the Total Occupancy
Date, as follows:

 

(i)                                     Sublandlord and Subtenant shall share
the environmental infrastructure (such as HVAC, power, lighting, and other
building systems) (“IT Area Environmental Systems”) inside the IT Area. Neither
Sublandlord nor Subtenant shall make any changes or upgrades to the IT Area
Environmental Systems without prior written approval from the other party
hereto;

 

(ii)                                  Sublandlord and Subtenant each agree that
it shall not perform or permit to be performed any construction that could
reasonably be expected to impact the other’s IT Equipment and infrastructure. In
addition, prior to commencing any construction work in the IT Area, each of
Subtenant and Sublandlord agree to cooperate with each other in reaching a 
mutual written agreement to govern such construction;

 

(iii)                               Sublandlord agrees to continue to use the
existing service and equipment provided by SBC.  Sublandlord and

 

2

--------------------------------------------------------------------------------


 

Subtenant agree to share such existing SBC fiber, SBC equipment, existing
cabling, fiber, and copper infrastructure inside the IT Area.  Sublandlord
agrees to control and support all fiber and copper infrastructure inside the IT
Area for Subtenant;

 

(iv)                              Sublandlord shall continue to have the sole
and exclusive right to run all fiber and copper physical connections inside the
IT Area for both parties. Subtenant will provide Sublandlord at least 48 hours’
advance written notice of all fiber and copper physical connections it proposes
to make;

 

(v)                                 Neither Sublandlord nor Subtenant shall (or
shall permit their contractors to) tap in or monitor the other’s communications
traffic in any way or otherwise violate or breach the security systems the other
has installed on their respective equipment; and

 

(vi)                              In the event either Sublandlord or Subtenant
obtains knowledge that an emergency implicating health or safety issues has
occurred, such party shall notify the other party hereto.

 

F.                                      Sublandlord may remove from the Sublease
Premises, within sixty (60) days after the Total Occupancy Date (the “Removal
Period”), all outside plant fiber, associated patch panels, and Sublandlord’s IT
Equipment that terminates in the IT Area, including Sublandlord’s network and
voice equipment. Any such property not so removed by the end of the Removal
Period shall automatically and without further act become the property of
Subtenant.  Sublandlord shall repair any damage to Sublease Premises resulting
from such removal.

 

2.                                       This Amendment may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first written
above.

 

 

SUBLANDLORD:

 

SUBTENANT:

 

 

 

SILICON GRAPHICS, INC.

 

GOOGLE INC. (successor to Google
Technology Inc.)

 

 

 

By:

 

 

 

By:

 

 

Printed Name:

 

 

 

Printed

 

 

 

 

 

 

Name

 

 

Its:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

CONSENT OF LANDLORD TO AMENDMENT OF SUBLEASE

 

Reference is hereby made to: (i) that certain Commercial Lease (Amphitheatre)
dated December 29, 2000 (as amended by that certain Amendment dated April 18,
2001, by the Second Amendment dated as of July 9, 2003 and as further amended
from time to time, the “Lease”), by and between WXIII/AMPHITHEATRE REALTY,
L.L.C., a Delaware limited liability company (“Landlord”), and SILICON GRAPHICS,
INC., a Delaware corporation (“Tenant”), covering certain leased Premises more
particularly defined in the Lease, located at 1600 Amphitheatre Parkway,
Mountain View, CA 94043 (the “Premises”); (ii) that certain Sublease, dated
July 9, 2003 (as amended by that certain Amendment No. 1 to Sublease dated as of
November 18, 2003, the “Sublease”), by and between Tenant (sometimes referred to
as “Sublandlord”), and GOOGLE TECHNOLOGY INC., a California corporation
(“Subtenant”), relating to the entirety of the Premises, and (iii) Amendment
No. 2 to Sublease, dated as of December 17, 2003 (the “Amendment”), between
Sublandlord and GOOGLE INC., a Delaware corporation (successor to Subtenant). A
copy of the Amendment is attached as Exhibit “A” hereto and is incorporated
herein for all purposes.

 

Tenant has requested Landlord to consent to the Amendment.

 

Landlord has reviewed, and hereby consents to, the Amendment.

 

IN WITNESS WHEREOF, Landlord has executed and delivered these presents to
Sublandlord and Subtenant this      day of                        , 2004.

 

 

 

WXIII/AMPHITHEATRE REALTY, L.L.C.

 

 

 

 

By:

Whitehall Parallel Real Estate Limited

 

 

Partnership XIII, its Managing Member

 

 

 

 

By:

WH Parallel Advisors, L.L.C. XIII,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------